Name: 2009/85/EC: Commission Decision of 27Ã January 2009 on the clearance of the accounts of the paying agencies of Estonia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2007 financial year (notified under document number C(2009) 150)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  EU finance;  accounting;  agricultural policy;  regions and regional policy
 Date Published: 2009-02-03

 3.2.2009 EN Official Journal of the European Union L 33/31 COMMISSION DECISION of 27 January 2009 on the clearance of the accounts of the paying agencies of Estonia concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2007 financial year (notified under document number C(2009) 150) (Only the Estonian text is authentic) (2009/85/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 39 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Commission Decision 2008/395/EC (2) cleared, for the 2007 financial year, the accounts of all the paying agencies except for the Estonian paying agency PRIA and the Maltese paying agency MRAE. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure in the field of rural development measures on the integrality, accuracy and veracity of the accounts submitted by the Estonian paying agency PRIA. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Estonian paying agency PRIA concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF), in respect of the 2007 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, the Member State pursuant to this Decision in the field of rural development measures applicable in Estonia are set out in Annex I and Annex II. Article 2 This Decision is addressed to the Republic of Estonia. Done at Brussels, 27 January 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 139, 29.5.2008, p. 25. ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2007  EAGF RURAL DEVELOPMENT EXPENDITURE IN NEW MEMBER STATES AMOUNT TO BE RECOVERED FROM OR PAID TO THE MEMBER STATE MS 2007  Expenditure for the paying agencies for which the accounts are Total a + b Reductions Total Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of interim payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f EE EUR 40 720 193,48 0,00 40 720 193,48 0,00 40 720 193,48 36 236 291,00 4 483 902,48 (1) As payments have reached 95 % of the financial plan, the balance in respect of Estonia will be settled during the closure of the programme. ANNEX II CLEARED EXPENDITURE BY EAGF RURAL DEVELOPMENT MEASURE FOR EXERCISE 2007 IN NEW MEMBER STATES DIFFERENCES BETWEEN ANNUAL ACCOUNTS AND DECLARATIONS OF EXPENDITURE MS No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e EE No Measures i ii iii = i + ii 1 Support of investments for management of animal waste 6 551 632,40 0,00 6 551 632,40 2 Encouragement of the improvement and the development 20 321 752,46 0,00 20 321 752,46 3 Encouragement for setting up producer groups 101 134,83 0,00 101 134,83 4 Promotion of vocational training of farmers 2 566 539,21 0,00 2 566 539,21 5 Technical and advisory service to farmers 6 225 307,60 0,00 6 225 307,60 6 Early retirement 4 021 137,22 0,00 4 021 137,22 7 Support for setting up young farmers 932 689,76 0,00 932 689,76 8 Meeting EU standards 0,00 0,00 0,00 9 Adoption of agri-environmental measures 0,00 0,00 0,00 10 Agri-environmental actions for the protection of natural value 0,00 0,00 0,00 11 Afforestation 0,00 0,00 0,00 12 Improving of infrastructure for livestock development 0,00 0,00 0,00 13 Less favourite areas 0,00 0,00 0,00 14 Support for quality schemes 0,00 0,00 0,00 15 Support of small scale, traditional processing 0,00 0,00 0,00 16 Protection of agricultural and traditional landscapes 0,00 0,00 0,00 17 Protection from forest fires and other natural disasters 0,00 0,00 0,00 18 Afforestation of non-agricultural land 0,00 0,00 0,00 19 Improvement of harvesting process 0,00 0,00 0,00 20 Technical support of the implementation, monitoring 0,00 0,00 0,00 21 Technical support of collective initiatives at local level 0,00 0,00 0,00 Total 40 720 193,48 0,00 40 720 193,48